Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 and 19-26 is pending
Claims 1-12 is withdrawn.
Claims 19-26 is examined herewith.
Applicants response filed 7/23/2021 has been received and entered in the application.
 
Action Summary

Claim 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Setzer (Essential Oils and Anxiolytic Aromatherapy, Natural Product Communications, 2009, Vol 4, No. 9, pages 1305-1316) and Perring (WO 2009/052643) both are of record is maintained.


Response to Arguments
Applicants argue that Perring there exists no motivation or suggestion in Perring that would lead a person of ordinary skill to use nectaryl (2-(2-(4-methyl-3-cyclohexen-1-yl)propyl)cyclopentanone) for any purpose let alone to reduce or inhibit a stress response.  This argument has been fully considered but has not been found persuasive.  
Applicants argue that Bonnett list over 400 compounds in all and about 100 compounds in Table 1.  As such Bonnet in combination with Perring or alone fails to provide any suggestion or motivation to a person of ordinary skills in the art to use (2-(2-(4-methyl-3-cyclohexen-1-yl)propyl)cyclopentanone) to reduce or inhibit a stress response in a subject. This argument has been fully considered but has not been found persuasive.  As previously states Perring and Bonnet disclose (2-(2-(4-methyl-3-cyclohexen-1-yl)propyl)cyclopentanone) is used as a fragrant to reduce undesirable smells.  And Setzer teaches that essential oils are currently in use as aromatherapy agents (e.g. fragrances) to relieve anxiety, stress, and depression (abstract).  Setzer teaches essential oils have been known to reduce serum cortisol and improve coronary flow velocity in addition to relaxation effects.  Therefore, taken the cited art, it would have been obvious to one of ordinary skills in the art to have known compounds that are fragrant such as (2-(2-(4-methyl-3-cyclohexen-1-yl)propyl)cyclopentanone) to reduce stress (response) with a reasonable expectation of success absence evidence to the contrary.

stress, and depression (abstract).  Setzer teaches essential oils have been known to reduce serum cortisol and improve coronary flow velocity in addition to relaxation effects (page 1308).  Setzer teaches essential oils comprising limonene and having anxiety-relieving effects (neroli oil, bergamot oil, sweet orange peel oil). Moreover, essential oil derived from Salvia sclarea and containing alpha-terpineol and terpinyl acetate also has an anxiety relieving activity.  Perring teaches perfuming compositions for combating musty milder malodour comprising limonene (page 5, line 1) (Group B), terpineol alpha (table 1, example 3.1), terpinyl acetate and nectaryl (2-(2-(4-methyl-3-cyclohexen-1-yl)propyl)cyclopentanone)(Group B) (table 1, example 3.6). Perring teaches that the composition from 25% to 97% of at least one Group Compound (abstract).  It would have been obvious to one of ordinary skills in the art to administer a combination of limonene (page 5, line 1) (Group B), terpineol alpha (table 1, example 3.1), terpinyl acetate and nectaryl (2-(2-(4-methyl-3-cyclohexen-1-yl)propyl)cyclopentanone) to reduce stress.  One would have been motivated to administer limonene (page 5, line 1) (Group B), terpineol alpha (table 1, example 3.1), terpinyl acetate and nectaryl (2-(2-(4-methyl-3-cyclohexen-1-yl)propyl)cyclopentanone) to reduce stress because it is known in the art that aromatherapy agents are employ as therapy to reduce stress as taught by Setzer with a reasonable expectation of success.
 is anxiolytic or anxiogenic.  Additionally, the instant claims do not preclude that other active agents may not be included such as neroli oil, bergamot oil, sweet orange peel oil in which contain limonene in essential oils.
Applicants argue that Perring does not contemplate the effects such compositions might have on a subject’s mood or health nor does Perring cure the deficiencies of Setzer.  This argument has been fully considered but has not been found persuasive. Setzer teaches that essential oils are currently in use as aromatherapy agents (e.g. fragrances) to relieve anxiety, stress, and depression (abstract).  Setzer teaches essential oils comprising limonene and having anxiety-relieving effects (neroli oil, bergamot oil, sweet orange peel oil).  Perring teaches perfuming compositions for combating musty milder malodour comprising limonene (page 5, line 1) (Group B), terpineol alpha (table 1, example 3.1), terpinyl acetate and nectaryl (2-(2-(4-methyl-3-cyclohexen-1-yl)propyl)cyclopentanone).  It would have been obvious to combine nectaryl and limonene to relieve anxiety, stress and depression because it is known that essential oil (in which contain limonene) and nectaryl (a perferming agent) to relieve stress and anxiety as disclosed by both Setzer and Perring with a reasonable expectation of success absence evidence to the contrary.



	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	For the ease of the applicant, the previous office action dated 3/16/2020 is reproduced below.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perring (WO 2009/052643), Bonnett (U.S. 2015/0164764) and Setzer (Essential Oils and Anxiolytic Aromatherapy, Natural Product Communications, 2009, Vol 4, No. 9, pages 1305-1316) all are of record.

Perring teaches perfuming compositions for combating musty milder malodour comprising limonene (page 5, line 1) (Group B), terpineol alpha (table 1, example 3.1), terpinyl acetate and nectaryl (2-(2-(4-methyl-3-cyclohexen-1-yl)propyl)cyclopentanone)(Group B) (table 1, example 3.6). Perring teaches that the composition from 25% to 97% of at least one Group Compound (abstract).
Bonnet teaches it is desirable to have a composition which retains a significant portion of its initial fragrance character over time, hence, the floral, fruity or spicy 
Perring does not teach reducing a stress response

Setzer teaches that essential oils are currently in use as aromatherapy agents (e.g. fragrances) to relieve anxiety, stress, and depression (abstract).  Setzer teaches essential oils have been known to reduce serum cortisol and improve coronary flow velocity in addition to relaxation effects (page 1308).  Setzer teaches essential oils comprising limonene and having anxiety-relieving effects (neroli oil, bergamot oil, sweet orange peel oil). Moreover, essential oil derived from Salvia sclarea and containing alpha-terpineol and terpinyl acetate also has an anxiety relieving activity (page 1310, left-hand column, and second paragraph).

It would have been obvious to one of ordinary skills in the art to combine essential oils (e.g. fragrances) such as limonene, alpha-terpineol and terpinyl acetate and nectaryl to treat anxiety and stress in subject.  One would have been motivated to combine essential oils (e.g. fragrances) such as limonene, alpha-terpineol and terpinyl acetate and nectaryl to treat anxiety and stress in subject because is it known in the art that aromatherapy therapy such essential oils possess anxiety and stress lowering 

	It would have been obvious to one of ordinary skills that upon administering (via inhalation) (either before, during or after) as limonene, alpha-terpineol and terpinyl acetate and nectaryl would reduce cortisol levels with the same administration of limonene, alpha-terpineol and terpinyl acetate and nectaryl (same compounds) to treat anxiety and stress (same patient population) in subject.  Additionally, since the administration of as limonene, alpha-terpineol and terpinyl acetate and nectaryl would consequently results in the same action each and every time such compounds are administered with a reasonable expectation of success.
	With regards to the concentration of the essential oils; it is known in the art that the composition from 25% to 97% as disclosed by Perring.  It would have been obvious to optimize the concentration of essential oils.  With regard to the ranges disclosed by Perring which fully encompass the ranges of the instant invention, MPEP § 2144.05(II)(A) states that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover 
 
	
 For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Conclusion

	No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Korney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627